         Case 5:18-cr-00227-SLP Document 103 Filed 03/20/19 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT FOR

                     THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                          )
                                                   )
                     Plaintiff,                    )
                                                   )
              -vs-                                 ) No. CR-18-227-SLP
                                                   )
JOSEPH MALDONADO-PASSAGE,                          )
  a/k/a Joseph Allen Maldonado,                    )
  a/k/a Joseph Allen Schreibvogel,                 )
  a/k/a “Joe Exotic,”                              )
                                                   )
                      Defendant.                   )




       UNITED STATES' DESIGNATION OF DEPOSITION TESTIMONY

     Comes now the United States of America and files the following designation of

deposition testimony for use in the trial of this matter.

                DEPOSED WITNESS – ASHLEY PAIGE WEBSTER

       The United States designates the entire deposition testimony of witness Ashley

Paige Webster taken March 19, 2019, in Oklahoma City, Oklahoma.



                                         Respectfully submitted,

                                          ROBERT J. TROESTER
                                          First Assistant United States Attorney

                                          s/Amanda Green
                                          AMANDA GREEN
                                          Assistant U.S. Attorney
                                          OBA No. 19876
         Case 5:18-cr-00227-SLP Document 103 Filed 03/20/19 Page 2 of 2



                                          210 W. Park Avenue, Suite 400
                                          Oklahoma City, Oklahoma 73102
                                          (405) 553-8700 (Office)
                                          (405) 553-8888 (Fax)
                                          Amanda.green@usdoj.gov




                             CERTIFICATE OF SERVICE

       I hereby certify that on this 20th day of March, 2019, I electronically transmitted this
document to the Clerk of Court using the ECF System for filing and transmittal of a Notice
of Electronic Filing to the following ECF registrants:

       Assistant Federal Public Defenders:
       William P. Earley
       Kyle E. Wackenheim


                                                   s/Amanda Green
                                                   AMANDA GREEN




                                               2
